—Judgment unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that Supreme Court properly dismissed petitioner’s CPLR article 78 petition and declared that respondent Town Board of the Town of Farmersville (Town Board) and Integrated Waste Systems, Inc., are authorized and entitled to proceed in the implementation of their respective rights and obligations as set forth in the contract between them, subject to any conditions imposed by the Department of Environmental Conservation (DEC) and applicable Federal, State and local law. The Town Board acted within its authority in approving the contract (see, Town Law § 64 [6]). The contract did not constitute an action subject to review under the State Environmental Quality Review Act (SEQRA) (see, 6 NYCRR 617.2 [b]) and, in any event, the DEC’S efforts in conducting the SEQRA review of the landfill need not be duplicated (see, ECL 8-0107). (Appeal from Judgment of Supreme Court, Cattaraugus County, Sprague, J.—CPLR art 78.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.